Citation Nr: 0606515	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  06-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for psoriasis, currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1945 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appellant was born in September 1925, and he is currently 
80 years old.  In February 2006, the Board granted a motion 
to advance this appeal on the Board's docket due to the 
appellant's age.  


FINDINGS OF FACT

The service-connected psoriasis involves less than 10 percent 
of the entire body surface and only occasionally involves 
exposed areas such as the face; there is hyperpigmentation on 
the face and distal arms, with occasional scaly macules on 
the arms, face and legs; the psoriasis does not require any 
systemic therapy.  


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 30 percent 
for psoriasis is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7816 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information he should provide to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire VA to obtain the evidence on his behalf.  See, e.g., 
the letter addressed to the appellant by VA dated April 15, 
2005.  In this letter, VA specifically informed the appellant 
of the current status of his claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim.  The 
appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current claim, and the relevant VA 
medical records have also been obtained and reviewed.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issue was initially 
adjudicated by the RO in July 2005 after extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Under the provisions of the Rating Schedule, a 30 percent 
evaluation is assignable for psoriasis with 20 percent to 
40 percent of the entire body or 20 percent to 40 percent of 
the exposed areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The next higher 
rating of 60 percent requires that more than 40 percent of 
the entire body or more than 40 percent of exposed areas be 
affected; or constant or near-constant systemic therapy was 
required during the past 12-month period.  In addition, 
psoriasis may be treated as disfigurement of the head, face, 
or neck or scars under the correspondent Diagnostic Code, 
depending on predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7816.  

Disfigurement of the head, face, or neck is assigned a 30 
percent rating where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is provided where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement.  The eight 
characteristics of disfigurement are scar five or more inches 
in length, scar at least one-quarter inch wide at widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches, skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, underlying soft tissue missing in 
an area exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

Entitlement to service connection has been established for 
psoriasis, rated 10 percent disabling from January 1947, and 
30 percent disabling from March 1990.  The 30 percent rating 
was affirmed by the Board in a July 1995 decision.  The 
current claim seeking an increased rating for psoriasis was 
received in April 2005.  

VA outpatient dermatological treatment records indicate that, 
in October 2004, the appellant was doing well using a topical 
ointment for his skin condition, which was improving, and 
itching had decreased.  Physical examination disclosed a few 
lichenified plaques on the upper shoulders and lichenified 
hyperpigmented plaques on both forearms.  The face, neck, 
scalp, abdomen, and chest were all normal at this time.  In 
April 2005, it was reported that the appellant was much 
improved after using a topical ointment.  Physical 
examination disclosed hyperpigmented macules on the arms and 
legs, with a few scaly plaques on the shins; the face, scalp, 
neck, chest, abdomen, and back were all normal at this time.  

On a VA examination of the appellant in May 2005, it was 
reported that he had been followed in the VA Dermatology 
Clinic for years.  He was currently using a topical ointment 
on the affected areas, which were worse in summer, but no 
antihistamine for itching.  He had had phototherapy in the 
past with improvement 5-6 years ago.  Physical examination of 
the appellant at this time disclosed hyperpigmentation on the 
face and distal arms.  He also reportedly experienced 
occasional scaly macules on the arms, face, and legs.  Less 
than 10 percent of the body surface area was affected, and no 
areas were crusty or involved erosions, ulcers, or pus.  The 
VA examiner reported that this skin condition was not 
disabling and did not appear to be more severe than in the 
past.  The diagnosis was eczematous dermatitis, better now 
than 5 years ago.  

Based upon the aforementioned evidence, it is clear that the 
appellant is not entitled to more than the current 30 percent 
rating for his service-connected psoriasis.  Less than 
10 percent of the total body surface area is involved, and 
exposed areas such as the face are only occasionally 
involved, with no indication that 40 percent or more of the 
exposed areas are affected.  Likewise, there is no indication 
of any scarring, either by the appellant or by his VA 
physicians, and systemic therapy has not been necessary at 
all during the time period covered by this appeal.  Thus, a 
basis has not been presented for the assignment of a rating 
in excess of 30 percent under Diagnostic Code 7816.  Pursuant 
to Diagnostic Code 7800, a 50 percent rating could be 
assigned for disfigurement of the head, face or neck if there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.  The evidence, however, demonstrates no tissue 
loss or gross distortion of features.  At most, there are two 
characteristics of disfigurement, hyper-pigmented skin and 
abnormal skin texture.  The current rating of 30 percent 
contemplates two characteristic of disfigurement.  Therefore, 
whether rated as psoriasis or disfigurement, a basis for a 
rating in excess of 30 percent has not been presented.  The 
appellant has expressed some concern that the phototherapy 
previously used could eventually cause skin cancer; but such 
speculation about future events is not a proper basis for the 
current disability rating.  Likewise, the appellant's general 
feeling that his skin condition has recently worsened is 
contradicted by his treating VA physicians and by the most 
recent VA examiner.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  


ORDER

A disability rating in excess of 30 percent for psoriasis is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


